DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang et al. (U.S. Patent Application Publication 2014/0154496, hereafter Sang ‘496).
	Claim 1: Sang ‘496 teaches a method for applying a multi-layered colored coating to a composite structure (abstract, Figs. 1-2, [0038]) comprising:
	applying a first curable film (11) to a tool (Figs. 1-2, [0013], [0014]) where the first curable film can comprise a first color marking ([0038]);
	applying a second curable film (14) comprising a second color marker (20) over the tool and over the first curable film to create a lay-up (20) (Figs. 1-2, [0013], [0014]);
	applying a composite structure (30) over the lay-up (Fig. 2, [0014]); and
	curing the lay-up and the composite structure in a single curing step to create a colored coating on the composite structure ([0014], [0038]), where the lay-up and colored coating can comprise multiple, different colored pigments (Table 2, Example 9) and, therefore, can be multi-colored.

	Claim 2: Sang ‘496 teaches that the method can further comprise applying a third curable film layer (13) comprising a third color marking between the first and second curable film layers (Figs. 1-2, [0013], [0014], [0038]).
	Claim 3: Sang ‘496 teaches that the curing step can be performed in an autoclave ([0051]).
	Claim 4: Sang ‘496 teaches that the second curable film layer (14) and composite structure (30) can be in direct contact with no layers between (Figs. 1-2, [0014]). Therefore, the method taught by Sang ‘496 does not comprise painting the composite structure with a primer layer.
	Claim 7: Sang ‘496 teaches that the cured first and second layers of the coating can comprise epoxy resins (abstract).
	Claim 12: Sang ‘496 teaches that the coating can have a film weight of 0.01 to 0.03 pounds per square foot ([0009]).

	Claim 13: Sang ‘496 teaches a multi-layer colored coating for a composite structure (abstract, Figs. 1-2, [0038]) comprising:
	a first curable film (14) over a composite structure (30) (Fig. 2, [0014]) where the first curable film can comprise a first color marking ([0038]); and
	a second curable film (11) comprising a second color marker (20) over the composite structure and over the first curable film to create a lay-up (20) (Fig. 2, [0014]);
	wherein the lay-up and the composite structure are cured in a single curing step to create a colored coating on the composite structure ([0014], [0038]), and where the lay-up and colored coating can comprise multiple, different colored pigments (Table 2, Example 9) and, therefore, can be multi-colored.

Claim 15: Sang ‘496 teaches that the second curable film layer (14) and composite structure (30) can be in direct contact with no layers between (Figs. 1-2, [0014]). Therefore, the coating taught by Sang ‘496 does not comprise a primer coating.
Claim 17: Sang ‘496 teaches that the coating can have a film weight of 0.01 to 0.03 pounds per square foot ([0009]).
Claim 18: Sang ‘496 teaches that the method can further comprise applying a third curable film layer (13) comprising a third color marking between the first and second curable film layers (Fig. 2, [0013], [0014], [0038]), where the first curable layer, second curable layer, third curable layer, and composite structure are cured in a single curing step to create a colored coating on the composite structure ([0014], [0038]).

Claim 20: Sang ‘496 teaches an aircraft component having a multi-layer colored coating thereon (abstract, Fig. 2, [0001], [0038]) comprising:
a composite structure (30) (Fig. 2, [0014]); and 
a coating cured to a surface of the composite structure (Fig. 2, [0014]), the coating comprising:
		a first curable film (14) over a composite structure (30) (Fig. 2, [0014]) where the first curable film can comprise a first color marking ([0038]); and
		a second curable film (11) comprising a second color marker (20) over the composite structure and over the first curable film to create a lay-up (20) (Fig. 2, [0014]);
		wherein the lay-up and the composite structure are cured in a single curing step to create a colored coating on the composite structure ([0014], [0038]), and where the lay-up and colored coating can comprise multiple, different colored pigments (Table 2, Example 9) and, therefore, can be multi-colored.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. ‘496 as applied to claims 1 and 13 above.
Claims 9 and 14: Sang ‘496 teaches the limitations of claims 1 and 13, as discussed above. Sang ‘496 further teaches that the coating can have a thickness of equal to or less than 3 mils ([0003], [0009], claim 1).
With respect to claim 9, Sang ‘496 does not explicitly teach that the cured coating has a thickness ranging from about 1 mil to about 15 mils. With respect to claim 14, Sang ‘496 does not explicitly teach that the coating absent the composite structure has a thickness ranging from about 1 mil to about 15 mils.
However, the claimed coating thickness of about 1 mil to about 15 mils is obvious over the coating thickness of equal to or less than 3 mils taught by Sang ‘496 because they overlap. See MPEP 2144.05.

Claims 5-6, 10-11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. ‘496 as applied to claims 1, 2, 13, and 18 above, and further in view of Berry et al. (U.S. Patent Application Publication 2014/0329055, hereafter Berry ‘055).
Claim 5: Sang ‘496 teaches the limitations of claim 1, as discussed above. Sang ‘496 further teaches that the coating can be for an aircraft component ([0001]).

With respect to claim 5, Sang ‘496 does not explicitly teach that the method further comprises applying at least one clearcoat layer over the lay-up.
Berry ‘055 teaches a method of forming a multi-layer coating for an aircraft component (abstract, Figs. 3A-C, [0002]), the coating comprising a first layer (134) comprising a first color marking (Fig. 3A, [0034]), a second layer (136) comprising a second color marking on the first layer forming a lay-up comprising the first and second layers (Fig. 3A, [0034]). Berry ‘055 teaches that the method can comprise applying a clearcoat (138) over the lay-up comprising the first and second colored layers (Fig. 3A, [0041]). Berry ‘055 teaches that the clearcoat can provide an aero-contoured surface ([0011]). Both Berry ‘055 and Sang ‘496 teach methods of forming multi-layer coatings for an aircraft component (‘496, abstract, Figs. 1-2, [0001]; ‘055, abstract, Figs. 3A-C, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of applying a clearcoat over the lay-up comprising the first and second colored layers taught by Berry ‘055 to the method taught by Sang ‘496 because the clearcoat can provide an aero-contoured surface, as taught by Berry ‘055.

Claim 6: Sang ‘496 teaches the limitations of claim 1, as discussed above. Sang ‘496 further teaches that the coating can be for an aircraft component ([0001]).

With respect to claim 6, Sang ‘496 does not explicitly teach that the method further comprises applying at least one clearcoat layer over the cured coating on the composite structure.
Berry ‘055 teaches a method of forming a multi-layer coating for an aircraft component (abstract, Figs. 3A-C, [0002]), the coating comprising a first layer (134) comprising a first color marking on a composite structure (130) (Fig. 3A, [0034]), a second layer (136) comprising a second color marking on the first layer forming a lay-up comprising the first and second layers (Fig. 3A, [0034]), where the first and second layers are cured to form a cured coating (abstract, [0041]). Berry ‘055 teaches that the method can comprise applying a clearcoat (138) over the cured coating (Fig. 3A, abstract, [0041]). Berry ‘055 teaches that the clearcoat can provide an aero-contoured surface ([0011]). Both Berry ‘055 and Sang ‘496 teach methods of forming multi-layer coatings for an aircraft component (‘496, abstract, Figs. 1-2, [0001]; ‘055, abstract, Figs. 3A-C, [0002]).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of applying a clearcoat over the cured coating taught by Berry ‘055 to the method taught by Sang ‘496 because the clearcoat can provide an aero-contoured surface, as taught by Berry ‘055.

Claim 10: Sang ‘496 teaches the limitations of claim 1, as discussed above. Sang ‘496 further teaches that the coating can be for an aircraft component ([0001]).

With respect to claim 10, Sang ‘496 does not explicitly teach that the cured coating has a coating edge peak height from about 0 mils to about 2 mil between the first curable film layer and the second curable film layer.
Berry ‘055 teaches a method of forming a multi-layer coating for an aircraft component (abstract, Figs. 3A-C, [0002]), the coating comprising multiple layers (134, 136) comprising a color markings on a composite structure (130) (Fig. 3A, [0034]). Berry ‘055 teaches that the coating edge peak heights between the layers affects aerodynamic performance of the coating ([0040], [0082]). Both Berry ‘055 and Sang ‘496 teach methods of forming multi-layer coatings for an aircraft component (‘496, abstract, Figs. 1-2, [0001]; ‘055, abstract, Figs. 3A-C, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating edge peak height between the first curable film layer and the second curable film layer in the method taught by Sang ‘496 because the coating edge peak heights between the layers affects aerodynamic performance of the coating, as taught by Berry ‘055. See MPEP 2144.05.II.

Claim 11: Sang ‘496 teaches the limitations of claim 2, as discussed above. Sang ‘496 further teaches that the coating can be for an aircraft component ([0001]).

With respect to claim 11, Sang ‘496 does not explicitly teach that the cured coating has a coating edge peak height from about 0 mils to about 1 mil between the first curable film layer and the third curable film layer.
Berry ‘055 teaches a method of forming a multi-layer coating for an aircraft component (abstract, Figs. 3A-C, [0002]), the coating comprising multiple layers (134, 136) comprising a color markings on a composite structure (130) (Fig. 3A, [0034]). Berry ‘055 teaches that the coating edge peak heights between the layers affects aerodynamic performance of the coating ([0040], [0082]). Both Berry ‘055 and Sang ‘496 teach methods of forming multi-layer coatings for an aircraft component (‘496, abstract, Figs. 1-2, [0001]; ‘055, abstract, Figs. 3A-C, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating edge peak height between the first curable film layer and the third curable film layer in the method taught by Sang ‘496 because the coating edge peak heights between the layers affects aerodynamic performance of the coating, as taught by Berry ‘055. See MPEP 2144.05.II.

Claim 16: Sang ‘496 teaches the limitations of claim 13, as discussed above. Sang ‘496 further teaches that the coating can be for an aircraft component ([0001]).

With respect to claim 16, Sang ‘496 does not explicitly teach that the cured coating has a coating edge peak height from about 0 mils to about 2 mil between the first curable film layer and the second curable film layer.
Berry ‘055 teaches a multi-layer coating for an aircraft component (abstract, Figs. 3A-C, [0002]), the coating comprising multiple layers (134, 136) comprising a color markings on a composite structure (130) (Fig. 3A, [0034]). Berry ‘055 teaches that the coating edge peak heights between the layers affects aerodynamic performance of the coating ([0040], [0082]). Both Berry ‘055 and Sang ‘496 teach multi-layer coatings for an aircraft component (‘496, abstract, Figs. 1-2, [0001]; ‘055, abstract, Figs. 3A-C, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating edge peak height between the first curable film layer and the second curable film layer in the coating taught by Sang ‘496 because the coating edge peak heights between the layers affects aerodynamic performance of the coating, as taught by Berry ‘055. See MPEP 2144.05.II.

Claim 19: Sang ‘496 teaches the limitations of claim 18, as discussed above. Sang ‘496 further teaches that the coating can be for an aircraft component ([0001]).

With respect to claim 19, Sang ‘496 does not explicitly teach that the cured coating has a coating edge peak height from about 0 mils to about 1 mil between the first curable film layer and the third curable film layer.
Berry ‘055 teaches a multi-layer coating for an aircraft component (abstract, Figs. 3A-C, [0002]), the coating comprising multiple layers (134, 136) comprising a color markings on a composite structure (130) (Fig. 3A, [0034]). Berry ‘055 teaches that the coating edge peak heights between the layers affects aerodynamic performance of the coating ([0040], [0082]). Both Berry ‘055 and Sang ‘496 teach multi-layer coatings for an aircraft component (‘496, abstract, Figs. 1-2, [0001]; ‘055, abstract, Figs. 3A-C, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating edge peak height between the first curable film layer and the third curable film layer in the coating taught by Sang ‘496 because the coating edge peak heights between the layers affects aerodynamic performance of the coating, as taught by Berry ‘055. See MPEP 2144.05.II.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. ‘496 as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent Application Publication 2017/0335129, hereafter Wang ‘129).
Sang ‘496 teaches the limitations of claim 1, as discussed above. Sang ‘496 further teaches that the cured first and second layers of the coating can comprise epoxy resins (abstract), and that the coating can be for an aircraft component ([0001]).

With respect to claim 8, Sang ‘496 does not explicitly teach that the first and second curable film layers comprise polyurethane after curing.
Wang ‘129 teaches a multilayer, cured coating for an aircraft (abstract, [0112]) comprising an epoxy resin ([0089]). Wang ‘129 teaches that the epoxy resin can be an epoxy functional polyurethane resin ([0089]). Both Wang ‘129 and Sang ‘496 teach multilayer, cured coating for an aircraft (‘496, abstract, Figs. 1-2, [0001]; ‘129, abstract, [0112]) comprising an epoxy resin ([0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the epoxy functional polyurethane resin taught by Wang ‘129 as one of the epoxy resins in the first and second film layers in the method taught by Sang ‘496 because the epoxy functional polyurethane resin is a suitable material for the epoxy resin of a multilayer coating for an aircraft, as taught by Wang ‘129. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713